Exhibit 10.2

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (the “First Amendment” or this
“Amendment”), effective as of the 31st day of May, 2011 (the “Amendment
Effective Date”), is entered into by and among BLACK ELK ENERGY OFFSHORE
OPERATIONS, LLC, a Texas limited liability company (the “Borrower”), the
Guarantors party hereto (the “Guarantors”), the Lenders party hereto (the
“Lenders”) and CAPITAL ONE, N.A., as Administrative Agent for the Lenders.

RECITALS

WHEREAS, the Borrower, the Lenders and the Administrative Agent entered into
that certain Credit Agreement dated December 24, 2010 (as amended, restated,
supplemented or modified from time to time, the “Credit Agreement”); and

WHEREAS, the Borrower has entered into a purchase agreement with certain private
sellers to purchase such sellers’ interests in various oil and gas properties in
the U.S. Gulf of Mexico (the “Project Moose Acquisition”); and

WHEREAS, in connection with the Project Moose Acquisition, the Borrower has
requested the Lenders and the Administrative Agent amend certain provisions of
the Credit Agreement; and

WHEREAS, the Administrative Agent and the Lenders are willing to so amend the
Credit Agreement subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrower, the Guarantors, the Lenders and the
Administrative Agent agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
have the meanings assigned to them in the Credit Agreement.

2. Amendment to Commitment. As of the Amendment Effective Date, the aggregate
amount of the Commitments is increased from $35,000,000 to $70,000,000.

3. Change to Borrowing Base. As of the Amendment Effective Date, and until such
time as further changes are made pursuant to Section 2.07 of the Credit
Agreement, the Borrowing Base shall be equal to $70,000,000.

4. Amendment to Section 1.01. Section 1.01 of the Credit Agreement is hereby
amended as follows:

 

  (a)

The definition of “Fee Letter” in Section 1.01 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

““Fee Letter” means that certain letter agreement dated May 31, 2011 executed by
Borrower and Administrative Agent pertaining to the fees payable to
Administrative Agent and Lenders in connection with the syndication of this
credit facility.”

 

-1-



--------------------------------------------------------------------------------

  (b)

The definition of “Notes” in Section 1.01 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

““Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof and shall
include, but without limitation that certain Note dated December 24, 2010 made
by Borrower and payable to the order of Capital One, N.A., in the original
principal amount of $35,000,000 and that certain Note dated May 31, 2011 made by
Borrower and payable to the order of Capital One, N.A., in the original
principal amount of $35,000,000.”

 

  (c)

The definition of “Restricted Payment” in Section 1.01 of the Credit Agreement
is hereby deleted in its entirety and replaced with the following:

““Restricted Payment” means:

(a) any dividend or any other payment or distribution on account of the
Borrower’s or any of its Restricted Subsidiaries’ Equity Interests (including,
without limitation, any payment in connection with any merger or consolidation
involving the Borrower or any of its Restricted Subsidiaries) or to the direct
or indirect holders of the Borrower’s or any of its Restricted Subsidiaries’
Equity Interests in their capacity as such (other than dividends or
distributions payable in Equity Interests (other than Disqualified Capital
Stock) of the Borrower or payable to the Borrower or a Restricted Subsidiary of
the Borrower);

(b) the purchase, redemption or other acquisition or retirement for value
(including, without limitation, in connection with any merger or consolidation
involving the Borrower) any Equity Interests of the Borrower;

(c) any payment on or with respect to, or purchase, redemption, defeasance or
other acquisition or retirement for value, (i) the Senior Notes or (ii) any Debt
of Borrower or any Restricted Subsidiary that is subordinated to the
Obligations; or

(d) make any Investment not permitted by Section 9.05 hereof.”

5. Amendment to Section 8.01(d). Section 8.01(d) of the Credit Agreement is
hereby deleted and replaced with the following:

“(d) Certificate of Finance Officer - Hedging Report. Concurrently with (i) any
delivery of financial statements under Section 8.01(b) and (ii) the delivery of
each Reserve Report hereunder, and at other times promptly upon the request of
the Administrative Agent, a hedge position report setting forth a true and
complete list of all Swap Agreements of the Borrower and each Subsidiary,

 

-2-



--------------------------------------------------------------------------------

the material terms thereof (including type, term, effective date, termination
date and notional amounts or volumes), the net market-to-market value therefor,
any new credit support agreements relating thereto not listed on Schedule 7.20,
any margin required or applied under any credit support document, and the
counterparty to each such agreement. Such report shall be accompanied by a
certificate of a Financial Officer certifying the Borrower’s compliance with the
covenant in Section 9.17 and specifically setting forth the calculations
demonstrating such compliance.”

6. Amendment to Section 9.04. Section 9.04 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

“Section 9.04 Restricted Payments. The Borrower will not, and will not permit
any Restricted Subsidiary to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, return any capital to its stockholders or
make any distribution of its Property to its Equity Interest holders, except
Restricted Subsidiaries may declare and pay dividends ratably with respect to
their Equity Interests. Notwithstanding the foregoing, Borrower may make
(a) Permitted Tax Distributions up to forty percent (40%) of the Consolidated
Net Income of the Borrower provided no Default or Event of Default exists or
would exist after giving effect to any such distribution and (b) in any calendar
year, (i) distributions to Equity Interest holders and/or (ii) any repayment of
the outstanding principal of the Senior Notes and/or the repurchase, redemption,
defeasance or other acquisition or retirement for value of such Senior Notes,
provided in no such event shall the aggregate amount of Restricted Payments made
under subclauses (i) and (ii) above exceed fifty percent (50%) of the
Consolidated Net Income for the Borrower after giving effect to the Permitted
Tax Distributions made pursuant to (a) for the immediately prior calendar year,
as reflected in the financial statements provided pursuant to Section 8.01;
provided further, such Restricted Payments allowed in (a) and (b) above may be
made only so long as (i) no Default or Event of Default exists or would exist
after giving effect to any such distribution, and (ii) there is at least thirty
percent (30%) of undrawn availability under the Borrowing Base after such
distribution is made.”

7. Amendment to Section 9.17(c). Section 9.17(c) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

“(c) transactions entered into prior to May 31, 2011 under the BP Swap
Agreement.”

8. Annex I. The Credit Agreement is hereby amended by deleting the existing
Annex I to the Credit Agreement and inserting in its place Annex I hereto.

9. Ratification. The Borrower and Guarantors hereby ratify all of their
respective Obligations under the Credit Agreement and each of the Loan Documents
to which it is a party, and agrees and acknowledges that the Credit Agreement
and each of the Loan Documents to which it is a party are and shall continue to
be in full force and effect as amended and modified by this Amendment. Nothing
in this Amendment extinguishes, novates or releases any right, claim, lien,
security interest or entitlement of any of the Lenders or the Administrative
Agent created by or contained in any of such documents nor is the Borrower nor
any Guarantor released from any covenant, warranty or obligation created by or
contained herein or therein.

 

-3-



--------------------------------------------------------------------------------

10. Representations and Warranties. (a) The Borrower and Guarantors hereby
represent and warrant to the Administrative Agent and the Lenders that (i) this
Amendment has been duly executed and delivered on behalf of the Borrower and
Guarantors, (ii) this Amendment constitutes a valid and legally binding
agreement enforceable against the Borrower and Guarantors in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, (iii) the representations and warranties
contained in the Credit Agreement and the Loan Documents are true and correct on
and as of the date hereof in all material respects as though made as of the date
hereof, (iv) no Default or Event of Default exists under the Credit Agreement or
under any Loan Document and (v) the execution, delivery and performance of this
Amendment has been duly authorized by the Borrower and Guarantors.

(b) The Borrower hereby represents and warrants to the Administrative Agent and
the Lenders that (i) the execution of this Amendment does not violate the terms
of Indenture and (ii) after giving affect to this Amendment, the First Lien
Obligations (as defined under the Indenture) will not exceed 10% of ACNTA (as
defined in the Indenture).

11. Conditions to Effectiveness. This Amendment shall be effective on the
Amendment Effective Date only if the following are satisfied on or before such
Amendment Effective Date:

 

  (a)

the receipt by the Administrative Agent of this Amendment fully executed by all
parties hereto;

 

  (b)

the receipt by the Administrative Agent of the duly executed Note payable to the
order of Capital One, N.A. in a principal amount equal to the increase in the
Commitment of $35,000,000 dated as of the date hereof;

 

  (c)

the receipt by the Administrative Agent of the first amendment to that letter of
credit facility agreement by and among Borrower, Administrative Agent and the
lenders party thereto, fully executed by all parties thereto;

 

  (d)

the receipt by the Administrative Agent of amendments to the Mortgages listed on
Schedule A attached hereto, each executed by Borrower and in form and substance
acceptable to the Administrative Agent;

 

  (e)

the receipt by the Administrative Agent of written consents executed by the
Indenture Trustee, BP Corporation North America Inc. and W&T, each in form and
substance acceptable to the Administrative Agent;

 

  (f)

the receipt by the Administrative Agent of the Fee Letter executed by Borrower;

 

  (g)

the payment to the Administrative Agent of all fees that are due, including a
Borrowing Base increase fee, all fees set forth in the Fee Letter, all expenses
of Administrative Agent and the Lenders in connection with this Amendment and
any billed fees and disbursements of Andrews Kurth LLP, in connection with this
Amendment;

 

-4-



--------------------------------------------------------------------------------

  (h)

the receipt by the Administrative Agent of a certificate of the Secretary or an
Assistant Secretary of Borrower and each Guarantor setting forth (i) resolutions
of its board of directors with respect to the authorization of such Borrower or
Guarantor to execute and deliver this Amendment, the Mortgages, the Mortgage
Amendments and other documents executed in connection with Amendment to which it
is a party and to enter into the transactions contemplated in those documents,
(ii) the officers of such Loan Party (y) who are authorized to sign the
Amendment, the Mortgages, the Mortgage Amendments and other documents executed
in connection with Amendment to which the Borrower and/or each Guarantor is a
party and (z) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Amendment and the Project Moose Acquisition, (iii) specimen signatures of
such authorized officers, and (iv) the articles or certificate of incorporation
and bylaws of such Loan Party, certified as being true and complete. The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from the Borrower to
the contrary;

 

  (i)

the receipt by the Administrative Agent of certificates of the appropriate State
agencies with respect to the existence, qualification and good standing of
Borrower and each Guarantor;

 

  (j)

the receipt by the Administrative Agent of a compliance certificate which shall
be substantially in the form of Exhibit D to the Credit Agreement, duly and
properly executed by a Responsible Officer and dated as of the date of Amendment
Effective Date;

 

  (k)

the receipt by the Administrative Agent of the opinions of Vinson Elkins LLP,
special counsel to the Borrower, and Liskow & Lewis, special Louisiana counsel
to the Borrower, in form and substance satisfactory to Administrative Agent;

 

  (l)

the receipt by the Administrative Agent of a certificate of insurance coverage
of the Borrower evidencing that the Borrower is carrying insurance in accordance
with Section 7.12 of the Credit Agreement;

 

  (m)

the receipt by the Administrative Agent of a certificate of a Responsible
Officer of the Borrower certifying that the Borrower has received all consents
and approvals required for this Amendment and the Project Moose Acquisition;

 

  (n)

the receipt by the Administrative Agent of title information acceptable to
Administrative Agent setting forth the status of title on the Oil and Gas
Properties of at least 150% of the Borrowing Base, as increased by this
Amendment;

 

  (o)

the Administrative Agent shall be reasonably satisfied with the environmental
condition of the Oil and Gas Properties of the Borrower and its Subsidiaries
acquired in the Project Moose Acquisition;

 

-5-



--------------------------------------------------------------------------------

  (p)

the receipt by the Administrative Agent of appropriate judgment, tax, bankruptcy
and UCC search certificates; and

 

  (q)

the receipt by the Administrative Agent of such other documents as the
Administrative Agent or its special counsel may reasonably request.

12. Conditions Subsequent. On or before August 15, 2011 Borrower shall deliver
title opinions acceptable to Administrative Agent on the Oil and Gas Properties
listed on Schedule B attached hereto.

13. Counterparts. This Amendment may be signed in any number of counterparts,
which may be delivered in original or facsimile form each of which shall be
construed as an original, but all of which together shall constitute one and the
same instrument.

14. Governing Law. This Amendment, all Notes, the other Loan Documents and all
other documents executed in connection herewith shall be deemed to be contracts
and agreements under the laws of the State of Texas and of the United States of
America and for all purposes shall be construed in accordance with, and governed
by, the laws of Texas and of the United States.

15. Continuing Effect of the Credit Agreement. This Amendment shall not
constitute a waiver of any provision not expressly referred to herein and shall
not be construed as a consent to any action on the part of the Borrowers or
Guarantors that would require a waiver or consent of the Lenders or an amendment
or modification to any term of the Loan Documents except as expressly stated
herein. Except as expressly modified hereby, the provisions of the Credit
Agreement and the Loan Documents are and shall remain in full force and effect.

16. References. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import when used in
this Amendment shall refer to this Amendment as a whole and not to any
particular article, section or provision of this Amendment. References in this
Amendment to an article or section number are to such articles or sections of
this Amendment unless otherwise specified.

17. Headings Descriptive. The headings of the several sections and subsections
of this Amendment are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Amendment.

18. Release by Borrower and Guarantors. Borrower and each Guarantor does hereby
release and forever discharge the Administrative Agent and each of the Lenders
and each affiliate thereof and each of their respective employees, officers,
directors, trustees, agents, attorneys, successors, assigns or other
representatives from any and all claims, demands, damages, actions,
cross-actions, causes of action, costs and expenses (including legal expenses),
of any kind or nature whatsoever, whether based on law or equity, which any of
said parties has held or may now or in the future own or hold, whether known or
unknown, for or because of any matter or thing done, omitted or suffered to be
done on or before the actual date upon which this Amendment is signed by any of
such parties (i) arising directly or indirectly out of the Credit Agreement,
Loan Documents, or any other documents, instruments or any other transactions
relating thereto and/or (ii) relating directly or indirectly to all transactions
by and between the

 

-6-



--------------------------------------------------------------------------------

Borrower or Guarantors or their representatives and the Administrative Agent and
each Lender or any of their respective directors, officers, agents, employees,
attorneys or other representatives and, in either case, whether or not caused by
the sole or partial negligence of any indemnified party. Such release, waiver,
acquittal and discharge shall and does include, without limitation, any claims
of usury, fraud, duress, misrepresentation, lender liability, control, calling
of the Credit Agreement into default, exercise of remedies and all similar items
and claims, which may, or could be, asserted by any of the Borrower or
Guarantors.

19. Final Agreement of the Parties. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Signature Pages Follow]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

BORROWER:

BLACK ELK ENERGY OFFSHORE OPERATIONS, LLC, a Texas limited liability company

By:

 

/s/ James Hagemeier

  James Hagemeier   Vice President GUARANTORS:

BLACK ELK ENERGY FINANCE CORP., a Texas corporation

By:

 

/s/ James Hagemeier

  James Hagemeier   Vice President

BLACK ELK ENERGY LAND OPERATIONS, LLC, a Texas limited liability company

By:

 

/s/ James Hagemeier

  James Hagemeier   Vice President

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, ISSUING BANK AND LENDER:

CAPITAL ONE, N.A.

By:

 

/s/ Eric Broussard

Name:

 

Eric Broussard

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender    Applicable Percentage     Maximum Credit Amount  

Capital One, N.A.

     100.00 %    $ 70,000,000   

TOTAL

                           100.00 %    $ 70,000,000   



--------------------------------------------------------------------------------

SCHEDULE A

MORTGAGE SCHEDULE

Mortgages/Deeds of Trust

(1) Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production from Black Elk Energy Offshore Operations, LLC, to
Tammy W. Brennig, Trustee for the Benefit of Capital One, N.A. Administrative
Agent under the Credit Agreement, as Mortgagor, dated December 21, 2010 to be
effective December 24, 2010.

 

County

  

Recording Information

  

Date

Aransas County, TX    315376    12/29/10 Brazoria County, TX    2010054940   
12/29/10 Calhoun County, TX    123933    12/29/10 Chambers County, TX    Clerk
No. 62362,
Vol. 1243, Page 1    12/29/10 Galveston County, TX    2010064099    12/29/10
Jefferson County, TX    2010046653    12/29/10 Kleberg County, TX    Vol. 444,
Page 200    12/29/10 Matagorda County, TX    106909    12/29/10 Nueces County,
TX    2010047073    12/29/10 San Patricio County, TX    605272    12/29/10 Texas
General Land Office    N/A    1/7/11 Bureau of Ocean Energy Management,
Regulation, and Enforcement, Gulf of Mexico Region   

filed in the non-required/adjudication files for the same 107 leases listed:

OCS-00072, OCS-00073, OCS-00438,

OCS-00479, OCS-00487, OCS-00495,

OCS-00518, OCS-00680, OCS-00777,

OCS-00778, OCS-G 01083,

OCS-G 01084, OCS-G 01192,

OCS-G 01216,

   12/30/2010



--------------------------------------------------------------------------------

  

OCS-G 01261, OCS-G 01269,

OCS-G 01568, OCS-G 01569,

OCS-G 01610, OCS-G 01860,

OCS-G 01874, OCS-G 01901,

OCS-G 01966, OCS-G 01967,

OCS-G 01989, OCS-G 02062,

OCS-G 02111, OCS-G 02116,

OCS-G 02136, OCS-G 02388,

OCS-G 02391, OCS-G 02393,

OCS-G 02434, OCS-G 02439,

OCS-G 02572, OCS-G 02600,

OCS-G 02608, OCS-G 02613,

OCS-G 02721, OCS-G 02722,

OCS-G 02750, OCS-G 02754,

OCS-G 02757, OCS-G 02819,

OCS-G 02825, OCS-G 02826,

OCS-G 02934, OCS-G 03241,

OCS-G 03251, OCS-G 03256,

OCS-G 03265, OCS-G 03811,

OCS-G 03959, OCS-G 04243,

OCS-G 04421, OCS-G 04895,

OCS-G 05286, OCS-G 05438,

OCS-G 05687, OCS-G 06884,

OCS-G 07799, OCS-G 10924,

OCS-G 12886, OCS-G 13560,

OCS-G 13645, OCS-G 13673,

OCS-G 13850, OCS-G 13897,

OCS-G 13943, OCS-G 13944,

OCS-G 14193, OCS-G 14427,

OCS-G 14456, OCS-G 15156,

OCS-G 15158, OCS-G 15241,

OCS-G 15242, OCS-G 15436,

OCS-G 16320, OCS-G 16353,

OCS-G 16461, OCS-G 16549,

OCS-G 17133, OCS-G 18184,

OCS-G 18192, OCS-G 19760,

OCS-G 19839, OCS-G 19843,

OCS-G 19935, OCS-G 21553,

OCS-G 21683, OCS-G 22219,

OCS-G 23180, OCS-G 23840,

OCS-G 25008, OCS-G 25033,

OCS-G 26554, OCS-G 27824,

OCS-G 31353, OCS-G 32240,

OCS-G 32241, OCS-G 32284,

OCS-G 32783, OCS-G 32784,

OCS-G 33389, OCS-G 33390

and OCS-G 33397

and also in pipeline right-of-way files for the following 28 rights-of-way:

OCS-00877, OCS-G 01468,

OCS-G 01693, OCS-G 03345,

OCS-G 04059, OCS-G 04335,

OCS-G 04356, OCS-G 09323,

OCS-G 13425, OCS-G 14074,

        



--------------------------------------------------------------------------------

  

OCS-G 16062, OCS-G 01686A,

OCS-G 17722, OCS-G 19670,

OCS-G 22407, OCS-G 22453,

OCS-G 22454, OCS-G 22455,

OCS-G 24257, OCS-G 25329,

OCS-G 25395, OCS-G 25396,

OCS-G 25422, OCS-G 25492,

OCS-G 26884, OCS-G 26885,

OCS-G 28557 and OCS-G 28996

  



--------------------------------------------------------------------------------

(2) Mortgage, Assignment of As-Extracted Collateral, Security Agreement and
Financing Statement from Black Elk Energy Offshore Operations, LLC, as
Mortgagor, to Capital One, N.A., as Mortgagee and Administrative Agent, dated
December 21, 2010 but effective December 24, 2010.

 

County

  

Recording Information

  

Date

Cameron Parish, Louisiana    File No. 321330 (Conveyance and Mortgage)   
12/29/2010 Iberia Parish, Louisiana    COB 1471, Page 43 and MOB 1415, Page 1,
both under File No. 2010-00013982    12/29/2010 Lafourche Parish, Louisiana   
COB 1839, Page 278 and MOB 1470, Page 398, both under Instrument No. 1104882   
12/29/2010 Jefferson Parish, Louisiana    COB 3273, Page 740 and MOB 4470, Page
593, both under File No. 11054336    12/29/2010 Plaquemines Parish, Louisiana   
COB 1238, Page 348 and MOB 556, Page 184, both under File No. 2010-00005400   
12/29/2010 St. Bernard Parish, Louisiana    COB 1002 and MOB 1619, both under
Instrument No. 548146    12/29/2010 St. Mary Parish, Louisiana    COB 224, Page
1 and MOB 1267, Page 91, both under File No. 309199    12/29/2010 Terrebonne
Parish, Louisiana    COB 2224, Page 140 and MOB 2335, Page 281, both under File
No. 1364163    12/29/2010 Vermilion Parish, Louisiana    File No. 21013453
(Conveyance and Mortgage)    12/29/2010 Bureau of Ocean Energy Management,
Regulation, and Enforcement, Gulf of Mexico Region    See BOEMRE information in
Item 1.    12/30/2010



--------------------------------------------------------------------------------

UCC Financing Statements

(1) UCC-1 Financing Statement for Black Elk Energy Offshore Operations, LLC,
Black Elk Energy Finance Corp., and Black Elk Energy Land Operations, LLC as
debtors and Capital One, N.A., as Administrative Agent, as secured party:

 

Jurisdiction

  

Recording Information

  

Date

TX SOS    10-0036853339    12/27/10

(2) UCC-1 Financing Statement for Black Elk Energy Offshore Operations, LLC,
Black Elk Energy Finance Corp., and Black Elk Energy Land Operations, LLC, as
debtors and Capital One, N.A., as Administrative Agent, as secured party:

 

Jurisdiction

  

Recording Information

  

Date

Plaquemines Parish, Louisiana    UCC No. 38-10-2098 [Plaquemines Parish UCC Book
3810, Page 2098, File No. 2010-00005399]    12/29/2010 Bureau of Ocean Energy
Management, Regulation, and Enforcement, Gulf of Mexico Region    See BOEMRE
information in Item 1.    12/30/2010



--------------------------------------------------------------------------------

Black Elk Recording Schedule

Closing December 24, 2010

PPVA Lien Releases

(1) Release by Obligee of Record (regarding Mortgage, Assignment of As-Extracted
Collateral, Security Agreement and Financing Statement dated October 29, 2009 by
Black Elk Energy Offshore Operations, LLC in favor of PPVA Black Elk (Cayman)
Ltd. in the sum of $75 million) executed by PPVA Black Elk (Cayman) Ltd. on
December 21, 2010 [with separate Request for Cancellation dated December 24,
2010 by Daniel Small attached in front of counterpart filed in each of the nine
parishes listed below].

 

Jurisdiction

  

Recordation Data

  

Filing Date

  

Cancellation by

Clerk of Court

Cameron Parish, Louisiana    File No. 321329 (Mortgage)    12/29/2010   
Certificate of Cancellation dated 12/29/2010 Iberia Parish, Louisiana    MOB
1414, Page 634, File No. 2010-00013981    12/29/2010    Certificate of
Cancellation dated 1/06/2011 Jefferson Parish, Louisiana    Cancellation No.
7025811    12/29/2010    Notice of Mortgage Cancellation dated 12/29/2010
Lafourche Parish, Louisiana    MOB 1470, Page 337 and Miscellaneous Book 227,
Page 558, both under Instrument No. 1104881    12/29/2010    Cancellation
Certificate dated 1/03/2011 Plaquemines Parish, Louisiana    MOB 556, Page 73
and COB 1238, Page 288, both under File No. 2010-00005395    12/29/2010   
certificate dated 12/29/2010 St. Bernard Parish, Louisiana    MOB 1619,
Instrument No. 548145    12/29/2010    Certificate of Cancellation dated
12/29/2010 St. Mary Parish, Louisiana    MOB 1267, Page 30, File No. 303676   
12/29/2010    Certification of Cancellation dated 12/29/2010 Terrebonne Parish,
Louisiana    MOB 2335, Page 219, File No. 1364162    12/29/2010    certificate
dated 12/29/2010 Vermilion Parish, Louisiana    File No. 21013452 (Mortgage)   
12/29/2010    Certificate of Cancellation dated 12/29/2010

 

1 

The certified copy from Jefferson Parish does not list any document number;
thus, we also enclose an uncertified, file-stamped copy that has the clerk’s
stamp “Cancellation #702581” on the first page of the Release.



--------------------------------------------------------------------------------

Jurisdiction

  

Recordation Data

  

Filing Date

  

Cancellation by

Clerk of Court

Bureau of Ocean Energy Management, Regulation and Enforcement, Gulf of Mexico
Region   

filed in the non-required/adjudication files for the following 15 leases:

OCS-G 01568, OCS-G 01569, OCS-G 02388, OCS-G 02434, OCS-G 02750, OCS-G 02754,
OCS-G 04421, OCS-G 05687, OCS-G 13560, OCS-G 14456, OCS-G 14878, OCS-G 15156,
OCS-G 15158, OCS-G 16320 and OCS-G 23180

   12/30/2010    not applicable

(2) Release of Mortgage, Deed of Trust, Security Agreement, Financing Statement
and Assignment of Production (regarding Mortgage, Deed of Trust, Security
Agreement, Financing Statement and Assignment of Production dated October 29,
2009 effective September 14, 2009 from Black Elk Energy Offshore Operations, LLC
to Daniel Small, Trustee for the benefit of PPVA Black Elk (Cayman) Ltd. as
Agent, as Mortgagee) by PPVA Black Elk (Cayman) Ltd. dated December 24, 2010.

 

Jurisdiction

  

Recordation Data

  

Filing Date

  

Cancellation by

Clerk of Court

Brazoria County, TX    2009048951 (Mortgage); 2010054939 (Recording Information)
   12/29/2010    N/A Chambers County, TX    200949330
Vol. 1151, Page 525 (Mortgage); Clerk No. 62360, Vol. 1242, Page 709 (Recording
Information)    12/29/10    N/A Chambers County, TX    Correction to above
200949331
Vol. 1151, Page 525 (Mortgage); Clerk No. 62786, Vol. 1245, Page 612 (Recording
Information)    1/12/11    N/A Galveston County, TX    2009060703 (Mortgage);
2010064097 (Recording Information)    12/29/2010    N/A Jefferson County, TX   
2009041727 (Mortgage); 2011001834 (Recording Information)    1/12/11    N/A



--------------------------------------------------------------------------------

Jurisdiction

  

Recordation Data

  

Filing Date

  

Cancellation by

Clerk of Court

Matagorda County, TX    096601 (Mortgage); 110208 (Recording Information)   
1/12/11    N/A Texas General Land Office    69136, 69137 (Mortgage); No
Recording Information    Nothing    N/A

(3) Release by Obligee of Record (regarding Mortgage, Assignment of As-Extracted
Collateral, Security Agreement and Financing Statement dated September 30, 2010
effective January 1, 2010 by Black Elk Energy Offshore Operations, LLC in favor
of PPVA Black Elk (Cayman) Ltd. in the sum of $195 million) executed by PPVA
Black Elk (Cayman) Ltd. on December 21, 2010 [with separate Request for
Cancellation dated December 24, 2010 by Daniel Small attached in front of
counterpart filed in each of the eight parishes listed below].

 

Jurisdiction

  

Recordation Data

  

Filing Date

  

Cancellation by

Clerk of Court

Cameron Parish, Louisiana    File No. 321328 (Mortgage)    12/29/2010   
Certificate of Cancellation dated 12/29/2010 Iberia Parish, Louisiana    MOB
1414, Page 605, File No. 2010-00013980    12/29/2010    Certificate of
Cancellation dated 1/06/2011 Jefferson Parish, Louisiana    Cancellation No.
7025802    12/29/2010    Notice of Mortgage Cancellation dated 12/29/2010
Lafourche Parish, Louisiana    MOB 1470, Page 308 and Miscellaneous 227, Page
529, both under Instrument No. 1104880    12/29/2010    Cancellation Certificate
dated 1/03/2011 Plaquemines Parish, Louisiana    MOB 556, Page 156, File No.
2010-00005398    12/29/2010    certificate dated 12/29/2010 St. Mary Parish,
Louisiana    MOB 1267, Page 1, File No. 303675    12/29/2010    Certification of
Cancellation dated 12/29/2010 Terrebonne Parish, Louisiana    MOB 2335, Page
190, File No. 1364161    12/29/2010    certificate dated 12/29/2010 Vermilion
Parish, Louisiana    File No. 21013451 (Mortgage)    12/29/2010    Certificate
of Cancellation dated 12/29/2010

 

2 

The certified copy from Jefferson Parish does not list any document number;
thus, we also enclose an uncertified, file-stamped copy that has the clerk’s
stamp “Cancellation #702580” on the first page of the Release.



--------------------------------------------------------------------------------

Jurisdiction

  

Recordation Data

  

Filing Date

  

Cancellation by

Clerk of Court

Bureau of Ocean Energy Management, Regulation and Enforcement, Gulf of Mexico
Region    in the non-required/adjudication files for the following 45 leases:
OCS-00680,
OCS-00777,
OCS-00778,
OCS-00877,
OCS-G 01192,
OCS-G 01610,
OCS-G 01901,
OCS-G 01966,
OCS-G 01967,
OCS-G 02062,
OCS-G 02111,
OCS-G 02116,
OCS-G 02439,
OCS-G 02608,
OCS-G 02613,
OCS-G 03265,
OCS-G 03959,
OCS-G 04335,
OCS-G 06884,
OCS-G 10942,
OCS-G 13645,
OCS-G 13673,
OCS-G 13850,
OCS-G 13897,
OCS-G 13943,
OCS-G 13944,
OCS-G 15436,
OCS-G 16353,
OCS-G 16549,
OCS-G 19760,
OCS-G 19843,
OCS-G 19935,
OCS-G 23840,
OCS-G 25395,
OCS-G 25396,
OCS-G 25422,
OCS-G 25492,
OCS-G 27834,
OCS-G 28996,
OCS-G 31353,
OCS-G 32240,
OCS-G 32241,
OCS-G 32284,
OCS-G 32783
and OCS-G 32784    12/30/2010    not applicable

(4) Release of Mortgage, Deed of Trust, Security Agreement, Financing Statement
and Assignment of Production (regarding Mortgage, Deed of Trust, Security
Agreement, Financing Statement and Assignment of Production dated September 30,
2010 effective January 1, 2010 from Black Elk Energy Offshore Operations, LLC to
Daniel Small, Trustee for the benefit of PPVA Black Elk (Cayman) Ltd. as Agent,
as Mortgagee) by PPVA Black Elk (Cayman) Ltd. dated December 24, 2010.

 

Jurisdiction

  

Recordation Data

  

Filing Date

  

Cancellation by

Clerk of Court

Aransas County, TX    314063 (Mortgage); 315375 (Recording Information)   
12/29/2010    N/A Brazoria County, TX    2010042224 (Mortgage); 2010054937
(Recording Information)    12/29/10    N/A Calhoun County, TX    122892
(Mortgage); 123932 (Recording Information)    12/29/10    N/A



--------------------------------------------------------------------------------

Jurisdiction

  

Recordation Data

  

Filing Date

  

Cancellation by

Clerk of Court

Chambers County, TX    201059745, Vol. 1224, Page 371 (Mortgage); Clerk No.
62361, Vol. 1242, Page 713 (Recording Information)    12/29/2010    N/A
Galveston County, TX    2010049791 (Mortgage); 2010064098 (Recording
Information)    12/29/10    N/A Jefferson County, TX    2010036367 (Mortgage);
2011001833 (Recording Information)    1/12/11    N/A Kleberg County, TX   
284721, Vol. 439, Page 778 (Mortgage); 285556, Vol. 444, Page 196 (Recording
Information)    12/29/10    N/A Matagorda County, TX    105268 (Mortgage);
106907 (Recording Information)    12/29/10    N/A Nueces County, TX   
2010036966 (Mortgage); 2010047072 (Recording Information)    12/29/10    N/A San
Patricio County, TX    603394 (Mortgage); 605271 (Recording Information)   
12/29/10    N/A

(5) Release by Obligee of Record (regarding Mortgage, Assignment of As-Extracted
Collateral, Security Agreement and Financing Statement dated January 27, 2010
effective December 1, 2009 by Black Elk Energy Offshore Operations, LLC in favor
of PPVA Black Elk (Cayman) Ltd. in the sum of $75 million) executed by PPVA
Black Elk (Cayman) Ltd. on December 21, 2010 [with Request for Cancellation
dated December 24, 2010 by Daniel Small attached in front of counterpart filed
in Plaquemines Parish].

 

Jurisdiction

  

Recordation Data

  

Filing Date

  

Cancellation by

Clerk of Court

Plaquemines Parish, Louisiana    MOB 556, Page 133, File No. 2010-00005397   
12/29/2010    certificate dated 12/29/2010 Bureau of Ocean Energy Management,
Regulation and Enforcement, Gulf of Mexico Region    filed in the
non-required/adjudication files for the following 4 leases:
OCS-G 01083,
OCS-G 01084,
OCS-G 19839
and OCS-G 25008    12/30/2010    not applicable



--------------------------------------------------------------------------------

(6) Release of Mortgage, Deed of Trust, Security Agreement, Financing Statement,
and Assignment of Production (regarding Mortgage, Deed of Trust, Security
Agreement, Financing Statement and Assignment of Production dated January 27,
2010 from Black Elk Energy Offshore Operations, LLC to Daniel Small, Trustee for
the benefit of PPVA Black Elk (Cayman) Ltd. as Agent, as Mortgagee) by PPVA
Black Elk (Cayman) Ltd. dated December 24, 2010.

 

Jurisdiction

  

Recordation Data

  

Filing Date

  

Cancellation by

Clerk of Court

Brazoria County, TX    2010004153 (Mortgage); 315375 (Recording Information)   
12/29/2010    N/A Calhoun County, TX    119905 (Mortgage); 123931 (Recording
Information)    12/29/2010    N/A Matagorda County, TX    100598 (Mortgage);
106908 (Recording Information)    12/29/2010    N/A Texas General Land Office   
7050 (Mortgage); No Recording Information    1/5/11    N/A

(7) Release by Obligee of Record (regarding Mortgage, Assignment of As-Extracted
Collateral, Security Agreement and Financing Statement dated January 29, 2008 by
Black Elk Energy Offshore Operations, LLC in favor of Plainfield Specialty
Holdings II Inc. in the sum of $21 million as three times amended) executed by
PPVA Black Elk (Cayman) Ltd. on December 21, 2010 [with Request for Cancellation
dated December 24, 2010 by Daniel Small attached in front of counterpart filed
in Terrebonne Parish].

 

Jurisdiction

  

Recordation Data

  

Filing Date

  

Cancellation by

Clerk of Court

Terrebonne Parish, Louisiana    MOB 2335, Page 179, File No. 1364160   
12/29/2010    certificate dated 12/29/2010

(8) Release by Obligee of Record (regarding Mortgage, Assignment of As-Extracted
Collateral, Security Agreement and Financing Statement dated April 3, 2008
effective April 4, 2008 by Black Elk Energy Offshore Operations, LLC in favor of
Plainfield Specialty Holdings II Inc. in the sum of $27.6 million as three times
amended) executed by Daniel Small for PPVA Black Elk (Cayman) Ltd. on
December 21, 2010 [with Request for Cancellation dated December 24, 2010 by
Daniel Small attached in front of counterpart filed in Cameron Parish].



--------------------------------------------------------------------------------

Jurisdiction

  

Recordation Data

  

Filing Date

  

Cancellation by

Clerk of Court

Cameron Parish, Louisiana    File No. 321327 (Mortgage)    12/29/2010    four
Certificates of Cancellation dated 12/29/2010 Bureau of Ocean Energy Management,
Regulation and Enforcement, Gulf of Mexico Region    filed in the
non-required/adjudication files for the following 3 leases:
OCS-G 02825,
OCS-G 02826
and OCS-G 03256    12/30/2010    not applicable

UCC Terminations

(9) UCC-3 Financing Statement Terminations

 

UCC Terminations

Jurisdiction

  

Original File No. (Date)

  

Recordation Data

  

Date

Cameron Parish, LA    12-310240 (4/9/08)    321343    12/30/10    12-316040
(7/15/09)    321345    12/30/10    12-317091 (11/3/09)    321344    12/30/10
Jefferson Parish, LA    26-314665 (10/4/10)    26-316146    12/30/10 Plaquemines
Parish, LA    38-09-1364 (11/4/09)    2010-00005429
Book 3810, Page 2295    12/30/10    38-10-241 (2/2/10)    2011-00000505
Book 3811, Page 1633    2/12/11 Terrebonne Parish, LA    55-1288044 (2/4/08)   
1364254    12/30/10    55-1327415 (7/16/09)    1364255    12/30/10



--------------------------------------------------------------------------------

Brazoria County, TX    2020004154 (2/2/10)    2010055246    12/30/10 Calhoun
County, TX    119906 (2/2/10)    123953    12/30/10 Matagorda County, TX   
100599 (2/2/10)    106934    12/30/10 TX SOS    08-0003745431    10-00371491   
12/29/10    08-0003745542    10-00371488    12/29/10    09-0019961065   
10-00371486    12/29/10    09-0019961176    10-00371490    12/29/10   
09-0019961287    10-00371487    12/29/10    10-0028582642    10-00371489   
12/29/10 Bureau of Ocean Energy Management, Regulation, and Enforcement, Gulf of
Mexico Region    (4/3/08)    filed in the non-required/adjudication files for
the following 3 leases:
OCS-G 02825,
OCS-G 02826
and OCS-G 03256    12/30/10 Bureau of Ocean Energy Management, Regulation, and
Enforcement, Gulf of Mexico Region    (10/29/09)   

filed in the non-required/adjudication files for the following 15 leases:


OCS-G 01568,
OCS-G 01569,
OCS-G 02388,
OCS-G 02434,
OCS-G 02750,
OCS-G 02754,
OCS-G 04421,
OCS-G 05687,
OCS-G 13560,
OCS-G 14456,
OCS-G 14878,
OCS-G 15156,
OCS-G 15158,
OCS-G 16320
and OCS-G 23180

   12/30/10 Bureau of Ocean Energy Management, Regulation, and Enforcement, Gulf
of Mexico Region    (1/27/10)    filed in the non-required/adjudication files
for the following 4 leases:
OCS-G 01083,
OCS-G 01084,
OCS-G 19839
and OCS-G 25008    12/30/10



--------------------------------------------------------------------------------

Bureau of Ocean Energy Management, Regulation, and Enforcement, Gulf of Mexico
Region    (9/3/10)   

in the non-required/adjudication files for the following 45 leases:
OCS-00680, OCS-00777,

OCS-00778, OCS-00877,
OCS-G 01192, OCS-G 01610,
OCS-G 01901, OCS-G 01966,
OCS-G 01967, OCS-G 02062,
OCS-G 02111, OCS-G 02116,
OCS-G 02439, OCS-G 02608,
OCS-G 02613, OCS-G 03265,
OCS-G 03959, OCS-G 04335,
OCS-G 06884, OCS-G 10942,
OCS-G 13645, OCS-G 13673,
OCS-G 13850, OCS-G 13897,
OCS-G 13943, OCS-G 13944,
OCS-G 15436, OCS-G 16353,
OCS-G 16549, OCS-G 19760,
OCS-G 19843, OCS-G 19935,
OCS-G 23840, OCS-G 25395,
OCS-G 25396, OCS-G 25422,
OCS-G 25492, OCS-G 27834,
OCS-G 28996, OCS-G 31353,
OCS-G 32240, OCS-G 32241,
OCS-G 32284, OCS-G 32783
and OCS-G 32784

   12/30/10



--------------------------------------------------------------------------------

SCHEDULE B

PROPERTIES REQUIRING TITLE OPINIONS